                 Case 21-50452-LSS   Doc 1-1   Filed 05/13/21   Page 1 of 3




                                     Exhibit A




DOCS_DE:234355.1 89006/001
                                                Case 21-50452-LSS          Doc 1-1      Filed 05/13/21   Page 2 of 3
                A                      B               C               D                        E                   F                    G
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR-AVENUE STORES, LLC
 5 Vendor:
 6                             MAGID HANDBAGS
 7                             PO BOX 1279 N
 8                             EW YORK NY 10156
 9
10
11 Payment #                   Payment Date      Clear Date    Payment Amount        Invoice #             Invoice Date        Invoice Amount
12 684716                             05/22/2019    06/04/2019 $          8,247.60   034655-2019                    04/01/2019 -$           609.26
13 684716                             05/22/2019    06/04/2019            8,247.60   034815-2019                    04/15/2019          - 1,662.81
14 684716                             05/22/2019    06/04/2019            8,247.60   12300-2019                     03/22/2019            - 423.00
15 684716                             05/22/2019    06/04/2019            8,247.60   12334-2019                     03/29/2019              - 40.00
16 684716                             05/22/2019    06/04/2019            8,247.60   12377-2019                     04/03/2019              - 67.50
17 684716                             05/22/2019    06/04/2019            8,247.60   12383-2019                     04/04/2019            - 831.75
18 684716                             05/22/2019    06/04/2019            8,247.60   12385-2019                     04/04/2019            - 370.75
19 684716                             05/22/2019    06/04/2019            8,247.60   12586-2019                     05/13/2019              - 45.00
20 684716                             05/22/2019    06/04/2019            8,247.60   939-76208-2019                 04/04/2019                - 8.00
21 684716                             05/22/2019    06/04/2019            8,247.60   940-76208-2019                 04/11/2019              - 35.00
22 684716                             05/22/2019    06/04/2019            8,247.60   958681-2019                    03/22/2019            1,562.40
23 684716                             05/22/2019    06/04/2019            8,247.60   958682-2019                    03/22/2019          11,014.92
24 684716                             05/22/2019    06/04/2019            8,247.60   PT0022642-2019                 01/17/2019            - 109.12
25 684716                             05/22/2019    06/04/2019            8,247.60   PT0022713-2019                 01/31/2019              - 63.02
26 684716                             05/22/2019    06/04/2019            8,247.60   PT0022761-2019                 02/07/2019              - 12.60
27 684716                             05/22/2019    06/04/2019            8,247.60   PT0022785-2019                 02/14/2019              - 46.06
28 684716                             05/22/2019    06/04/2019            8,247.60   PT0022986-2019                 03/28/2019                - 5.85
29 685123                             05/29/2019    06/05/2019           47,735.96   958691-2019                    03/27/2019            9,853.58
30 685123                             05/29/2019    06/05/2019           47,735.96   958692-2019                    03/27/2019            1,458.47
31 685123                             05/29/2019    06/05/2019           47,735.96   958693-2019                    03/27/2019            4,464.00
32 685123                             05/29/2019    06/05/2019           47,735.96   958694-2019                    03/27/2019              766.32
33 685123                             05/29/2019    06/05/2019           47,735.96   958695-2019                    03/27/2019            4,464.00
34 685123                             05/29/2019    06/05/2019           47,735.96   958696-2019                    03/27/2019              803.52
35 685123                             05/29/2019    06/05/2019           47,735.96   958697-2019                    03/27/2019            6,474.19
36 685123                             05/29/2019    06/05/2019           47,735.96   958698-2019                    03/27/2019              569.16
37 685123                             05/29/2019    06/05/2019           47,735.96   958699-2019                    03/27/2019            5,580.00
38 685123                             05/29/2019    06/05/2019           47,735.96   958700-2019                    03/27/2019              669.60
39 685123                             05/29/2019    06/05/2019           47,735.96   958701-2019                    03/27/2019            5,453.52
40 685123                             05/29/2019    06/05/2019           47,735.96   958702-2019                    03/27/2019              669.60
41 685123                             05/29/2019    06/05/2019           47,735.96   959016-2019                    03/28/2019              585.90
42 685123                             05/29/2019    06/05/2019           47,735.96   959017-2019                    04/03/2019            4,882.50
                               Case 21-50452-LSS       Doc 1-1        Filed 05/13/21   Page 3 of 3
              A    B                C             D                             E               F            G
43   685123       05/29/2019     06/05/2019           47,735.96   959028-2019                   04/03/2019       1,041.60
44   686402       07/09/2019     07/18/2019            4,139.73   035062-2019                   06/03/2019       - 176.40
45   686402       07/09/2019     07/18/2019            4,139.73   961715-2019                   05/02/2019         725.40
46   686402       07/09/2019     07/18/2019            4,139.73   961716-2019                   05/02/2019       3,590.73
47   TOTAL                                    $       60,123.29                        19
